 

| I . Casey1:1 47- -0f-00548- PAC Document 493 “Filed 08/04/21 Page 1 1of3
lon Yat Ae Cyorty My 17, tor

Aosted PAE Greate Judge
5 50D Se Si Nt cans

 

 

i

ik: tc Steles, NA S6 butte, 33, 7 Ch. ate Lhe

 

7 Tube CE le

 

 

TL es Wot. / oidhcell “olay, Toes Wy 71, 2p2, TO.

a

the. SOE ds thy. geverntert “Chciwod_tn as, SW. ak Lote

Tt. tl. Wwe, fot. ody sp th CEE Mn. Naty a Months

 

 

WW teadl ) yoke hee. 5B A Mi ley Hayes, My tpt.

. oe a (pe te 4) hega var Lob 6. fe icy ‘ be a4 Cee te,

 

Why lewners. valid We th oer ve 1B Yoel ibe hat

 

— eye, Nota wetle Ytercr still hwe foe reoual i he To

 

mn all - Ax, Cok \ ask. pat, TL Mae coprec of al fetes :

Weve. Be Mg te © I D Seeth (ait Meret, 2 giulute po hate.

of hy Acer te ye. Nathash 4 4 ig. Ox Ae ae: ath
pedir KN Le Boe Row aks. Sie. i 7 fot. Curt. eopectaite 7 a

qe det weed Ahoy ~ Noe (gE eC th, Nah io henths.

 

 

 

ee {antet ol [yates cise if dl Mall Hust: Hesit he Obejen

here TL. Tweet So .

 

 

te, a O ne lott hd tte. Gxt ust tuerk He Ayxl Ade fs

Jv

_ SN » Nahe PS Mil dh Nae arte 5 t Vetur.sly pet fae eh &

 

 

 

sete mcm oh Cott, wiyethog ese Revues. al uph Puts) Ht bth
NeReek ob ~the. aguel iuaies rect ele. eter bub Grhnot je wx Suce.

wig.

ne ae ant (ove. af the. Ri sual wits )Wwclulacre s 5 Het tHe

 

 

WCE will tale Ky ging Chien Gil \egell laptee, (vy te ch.
«D Conserteh 8 Suck A yroleteny/abicaten af Glulege.

all : (> “0. tle. (pure Ne By. Motos fag eters, bet He een |

 

Case 1:17-cr-00548-PAC Document 493 Filed 08/04/21 Page 2 of 3

lange tosh ayy ie Leged. Weletts vet the. eh Awl tk
Drecw ney ou Nats Se Plot, ak fi Hey Predwtay Cue

  

   

Mee. 2M platreal cal Seba re hes 3 2), one, T Cawet.. i - :

 

tle. st Ce. ee ain Monn 6Ay ib hges yt dh vz. to MY
fusing, Dsebifhy ah will whe apfiontadely i jag to whe thy her,

— A550 NN. the tb ‘syed “hes are UD—hed prion pAes, gah LNG dio,
3 fue Z is My. eiyneys PrUwey | nro vethel Z colh

 

 

_ Ba vector ths m “haw leer, ull He be spe
-

 

_ oy fay kk a went " externa Oba. Wires Site. by ule foo |
foes.t hot Fo ONE Cnt de. la ptey _ tes. 1), “Vhs ei wal Pheu busy piokea
foveys, ht Econ ao. Iie
va ok Mok | BA * putea LA vee Haw (pu ct of gor pio ow’

 

 

| aces “Hs be 4 OD "pe Wy. vl ee Livan "a GR Use. Fy por o
Wee rae WY nad M iy wy ty Au Woe MuUMLa Case to. Ne Phe, -

 

ba.

SiN. Manse. a5. al lec Ne Names +. Ape eat. @ veal pe tril

 

 

 

tase ly. iy hed he fe hughe cy, wht fosre. aq Yoie 00 ane cogagae
Halt. iy AWS. “Rist é saeeky peselvhol dak A - Colelest Dvde sah
dtu ths Gort
po chance T will aar bo he mech f fe Ail aayhine hs we

 

~ by epsure the. goat LuiBils they phhyehuas, tee os.

 

 

Ata Bs3 M Slik ye fe ee

 

 

+f wa
Case 1:17-cr-00548-PAC Document 493 Filed 08/04/21 Page 3 of 3

Fol yn S

ee
ce e

i, N

Pow 3 AUG 2021 PM6 +L

 

Silutte ATMUTISy

  

“RTT. QeSe Titde ORea, 33 (Tor. 54@, GS”
» Sudae. Ui \ Cet

Soo Veal Freer

NY, WY (297

LPH a 2b BS woffa E Pepa eoTffepebepfgPle poled peg pppoe fepega pl

wh beet Ba

*e
